                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO




 RICKI LEE MOEN,

                    Petitioner,                    Case No. 2:17-CV-00392-CWD

        v.                                         MEMORANDUM DECISION
                                                   AND ORDER
 NANCY A. BERRYHILL,
 Acting Commissioner of Social Security
 Administration,

                   Respondent.



                                   INTRODUCTION

       Currently pending before the Court for its consideration is Ricki Lee Moen’s

Petition for Review of the Respondent’s denial of social security benefits, filed

September 20, 2017. (Dkt. 1.) The Court has reviewed the Petition for Review and the

Answer, the parties’ memoranda, and the administrative record (AR), and for the reasons

that follow, will remand to the Commissioner.



MEMORANDUM DECISION AND ORDER - 1
                    PROCEDURAL AND FACTUAL HISTORY

      Petitioner filed an application for Disability Insurance Benefits and Supplemental

Security Income on November 25, 2013, claiming Title II disability insurance benefits.

This application was denied initially and on reconsideration, and a hearing was held on

May 25, 2016, before Administrative Law Judge (ALJ) Jesse K. Shumway. After hearing

testimony from Petitioner, vocational expert Thomas A. Polsin, medical experts Haddon

Christopher Alexander, III, M.D., and Philip J. Gelber, M.D., ALJ Shumway issued a

decision finding Petitioner not disabled on June 21, 2016. Petitioner timely requested

review by the Appeals Council, which denied her request for review on June 9, 2017.

      Petitioner appealed this final decision to the Court. The Court has jurisdiction to

review the ALJ’s decision pursuant to 42 U.S.C. § 405(g).

      At the time of the hearing, Petitioner was 33 years of age. Petitioner has less than a

high school education, completing through the 11th grade. Petitioner’s prior work

experience includes work as a cashier/checker and stock clerk.

                               SEQUENTIAL PROCESS

      The Commissioner follows a five-step sequential evaluation for determining

whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920. Preliminarily, the

ALJ found that Petitioner had disability insurance coverage on December 31, 2013,

which means Petitioner had to prove she was disabled by that date. At step one, it must

be determined whether the claimant is engaged in substantial gainful activity. The ALJ

found that, although Petitioner worked after the date she alleges she became disabled,

MEMORANDUM DECISION AND ORDER - 2
September 30, 2013, the work did not rise to the level of substantial gainful activity.

       At step two, it must be determined whether the claimant suffers from a severe

impairment. The ALJ found Petitioner’s ankylosing spondylitis (inflammatory arthritis)

and uveitis (inflammation of the eye) severe within the meaning of the Regulations.

       Step three asks whether a claimant’s impairments meet or equal a listed

impairment. The ALJ found that, through the date last insured of December 31, 2013,

Petitioner’s impairments did not meet or equal the criteria for the listed impairments,

specifically, for ankylosing spondylitis, under Listings 14.09C and 14.09D. See 20

C.F.R., Part 404, Subpart P, Appendix 1.

       If a claimant’s impairments do not meet or equal a listing, the Commissioner must

assess the claimant’s residual functional capacity (RFC) and determine, at step four,

whether the claimant has demonstrated an inability to perform past relevant work. The

ALJ found Petitioner was not able to perform her past relevant work as a cashier/checker,

a combination light job with a specific vocational preparation, and also was not able to

perform her past relevant work as a stock clerk, a heavy job. (AR 28.)

       If a claimant demonstrates an inability to perform past relevant work, the burden

shifts to the Commissioner to demonstrate, at step five, that the claimant retains the

capacity to make an adjustment to other work that exists in significant levels in the

national economy, after considering the claimant’s residual functional capacity, age,

education and work experience. At step five, the ALJ determined Petitioner retained the

capacity to perform a range of light work, with a restriction to no work requiring depth

MEMORANDUM DECISION AND ORDER - 3
perception due to her sight limitations. The ALJ cited representative light work jobs such

as a small parts assembler, cafeteria attendant, and a housekeeper. The ALJ found further

that Petitioner retained the capacity to perform representative sedentary jobs, with the

same depth perception limitation, such as order clerk, cashier, and charge account clerk.

Thus, the ALJ found Petitioner not disabled from the alleged onset date, September 30,

2012, though the last date of her last insurance coverage, December 31, 2013.

                               STANDARD OF REVIEW

       Petitioner bears the burden of showing that disability benefits are proper because

of the inability “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); see

also 42 U.S.C. § 1382c(a)(3)(A); Rhinehart v. Finch, 438 F.2d 920, 921 (9th Cir. 1971).

An individual will be determined to be disabled only if her physical or mental

impairments are of such severity that she not only cannot do her previous work but is

unable, considering her age, education, and work experience, to engage in any other kind

of substantial gainful work which exists in the national economy. 42 U.S.C. §

423(d)(2)(A).

       On review, the Court is instructed to uphold the decision of the Commissioner if

the decision is supported by substantial evidence and is not the product of legal error. 42

U.S.C. § 405(g); Universal Camera Corp. v. Nat’l Labor Relations Bd., 340 U.S. 474

(1951); Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999) (as amended); DeLorme v.

MEMORANDUM DECISION AND ORDER - 4
Sullivan, 924 F.2d 841, 846 (9th Cir. 1991). Substantial evidence is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.

Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a scintilla but less than a

preponderance, Jamerson v Chater, 112 F.3d 1064, 1066 (9th Cir. 1997), and “does not

mean a large or considerable amount of evidence.” Pierce v. Underwood, 487 U.S. 552,

565 (1988).

       The Court cannot disturb the Commissioner’s findings if they are supported by

substantial evidence, even though other evidence may exist that supports the Petitioner’s

claims. 42 U.S.C. § 405(g); Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453,

1457 (9th Cir. 1995). Thus, findings of the Commissioner as to any fact, if supported by

substantial evidence, will be conclusive. Flaten, 44 F.3d at 1457. It is well-settled that, if

there is substantial evidence to support the decision of the Commissioner, the decision

must be upheld even when the evidence can reasonably support either affirming or

reversing the Commissioner’s decision, because the Court “may not substitute [its]

judgment for that of the Commissioner.” Verduzco v. Apfel, 188 F.3d 1087, 1089 (9th

Cir. 1999).

       When reviewing a case under the substantial evidence standard, the Court may

question an ALJ’s credibility assessment of a witness’s testimony; however, an ALJ’s

credibility assessment is entitled to great weight, and the ALJ may disregard a claimant’s

self-serving statements. Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990). Where

the ALJ makes a careful consideration of subjective complaints but provides adequate

MEMORANDUM DECISION AND ORDER - 5
reasons for rejecting them, the ALJ’s well-settled role as the judge of credibility will be

upheld as based on substantial evidence. Matthews v. Shalala, 10 F.3d 678, 679-80 (9th

Cir. 1993).

                                      DISCUSSION

       Petitioner believes the ALJ erred at step three by failing to consider evidence in

the record establishing her ankylosing spondylosis as a severe impairment meeting

Listing 14.09D. In the alternative, Petitioner argues the ALJ erred at step three by failing

to consider Petitioner’s ankylosing spondylosis, uveitis, and chronic pain in

combination—as manifestations of the same arthritic condition—and to find that they

equal Listing 14.09D. In turn, Respondent argues the ALJ properly found Petitioner’s

impairments do not meet Listing 14.09D, that Petitioner failed to show her impairments

equal the listing’s requirements, and that the ALJ properly considered the effects of

Petitioner’s illnesses in combination, including her chronic pain. The Court will discuss

the merits of Petitioner’s challenges below.

1.     Meet or Equal a Listing

       The ALJ found that Petitioner’s impairments did not meet or equal any listing.

Specifically, the ALJ found that Petitioner’s impairments did not meet or equal Listing

14.09C and Listing 14.09D. As summarized above, Petitioner challenges the ALJ’s

finding only as to Listing 14.09D.

       If the claimant satisfies the criteria under a listing and meets the twelve month

duration requirement, the Commissioner must find the claimant disabled without

MEMORANDUM DECISION AND ORDER - 6
considering age, education and work experience. 20 C.F.R. § 404.1520(a)(4)(iii), (d). A

claimant bears the burden of producing medical evidence that establishes all of the

requisite medical findings that her impairments meet or equal any particular listing.

Bowen v. Yuckert, 482 U.S 137, 146, n. 5 (1987).

       Listing 14.00 concerns immune system disorders in adults—Section 14.09

specifically concerns inflammatory arthritis. Ankylosing spondylitis is specifically

identified in Listing 14.09C. The ALJ considered 14.09C and found Petitioner’s

ankylosing spondylitis did not meet or equal that listing. Petitioner does not challenge

that finding. The ALJ considered also Listing 14.09D, which concerns repeated

manifestations of inflammatory arthritis, and would encompass Petitioner’s ankylosing

spondylitis. The ALJ found Petitioner’s ankylosing spondylitis did not meet or equal

Listing 14.09D, which reads as follows:

       D.     Repeated manifestations of inflammatory arthritis, with at least two
       of the constitutional symptoms or signs (severe fatigue, fever, malaise, or
       involuntary weight loss) and one of the following at the marked level:

       1.     Limitation of activities of daily living.

       2.     Limitation in maintaining social functioning.

       3.     Limitation in completing tasks in a timely manner due to
              deficiencies in concentration, persistence, or pace.

20 C.F.R., Part 404, Subpart P, Appendix 1, Listing 14.09D.

       The listing provides the following applicable definitions that are significant to the

ALJ’s determination of whether Listing 14.09D is met or equaled in Petitioner’s case.

Under the listing, “constitutional symptoms or signs” means “severe fatigue, fever,

MEMORANDUM DECISION AND ORDER - 7
malaise, or involuntary weight loss.” Listing 14.00(C), Definitions. “Sever fatigue”

means “a frequent sense of exhaustion that results in significantly reduced physical

activity or mental function.” Id. “Malaise” means “frequent feelings of illness, bodily

discomfort, or lack of well-being that result in significantly reduced physical activity or

mental function.” Id. And, “severe” means “medical severity used by the medical

community” and does not have the same meaning as used in connection with a finding at

the second step of the sequential evaluation process. Id.

       Additionally, the listing provides information specific to the documentation and

evaluation of inflammatory arthritis. Id. at 14.00D(6). The listing explains that the

“spectrum of inflammatory arthritis includes a vast array of disorders that differ in cause,

course, and outcome.” Clinically, however, the “inflammation of major peripheral joints”

is often the dominant manifestation” and “there may be joint pain, swelling, and

tenderness. Id. The listing explains also that, “in combination with extra-articular

features, including constitutional symptoms or sights (severe fatigue, fever, malaise,

involuntary weight loss) inflammatory arthritis may result in an extreme limitation.” Id.

       The listing provides that inflammatory arthritis involving the axial spine may be

associated with ankylosing spondylitis. Id. at 6(b)(iii). Notably, severity in Listing

14.09D is shown by “inflammatory arthritis that involves various combinations of

complications of one or more major peripheral joints,” includes “extra-articular features,

repeated manifestations, and constitutional symptoms or signs.” Id. at 6(e)(ii). Extra-

articular features of inflammatory arthritis “may involve any body system.” The listing

MEMORANDUM DECISION AND ORDER - 8
provides specific examples of these systems, including uveitis. Id. at 6(e)(iii).

       i.     The ALJ’s finding that Petitioner’s ankylosing spondylitis does not meet
              listing 14.09D is supported by substantial evidence in the record.

       The ALJ found that the record does not establish that Petitioner has two of the

constitutional symptoms or signs required for her ankylosing spondylitis to meet listing

14.09D. (AR 24.) While acknowledging the record establishes Petitioner’s reports of

fatigue, the ALJ found no documentation of fever or malaise attributable to Petitioner’s

ankylosing spondylitis. Id. The ALJ found further that the record does not show weight

loss during the relevant period (September 2012 to December 2013). Id. Instead, the ALJ

found the medical evidence shows Petitioner’s weight fluctuated between about 110

pounds and 118 pounds. Id. While Petitioner does not challenge the ALJ’s finding about

fever or malaise, she does assert that the record establishes she had weight loss during the

relevant period. (Dkt. 12 at 7-8, 11-14.)

       The record contains the following evidence related to Petitioner’s weight from the

period between September 30, 2012, through December 31, 2013, and after the relevant

adjudicatory period, from January 1, 2014, through the date of the final medical record,

December 17, 2015:

  Adjudicatory period                           Post-adjudicatory period

  Date                   Weight (pounds)        Date                  Weight

  October 12, 2012       114.6                  February 13, 2014     112
                         (AR 305)                                     (AR 375)
  Nov. 12, 2012          117.4                  May 8, 2014           113
                         (AR 303)                                     (AR 392)

MEMORANDUM DECISION AND ORDER - 9
  Dec. 5, 2012           115.8                  June 9, 2014          113
                         (AR 300)                                     (AR 392)
  January 7, 2013        114.6                  July 2, 2014          116
                         (AR 299)                                     (AR 387)
  January 10, 2013       117.8                  July 30, 2014         108
                         (AR 298)                                     (AR 379)
  January 15, 2013       116                    May 6, 2016           119.2
                         (AR 296)                                     (AR 518)
  January 18, 2013       113                    Nov. 25, 2014         114
                          (AR 295)                                    (AR 435)
  April 24, 2013         118                    July 31, 2014         110
                         (AR 362)                                     (AR 385)
  July 17, 2013          116                    January 30, 2015      116
                         (AR 367)                                     (AR 480)
  Nov. 12, 2013          110 pounds             May 4, 2015           109
                         (AR 371)                                     (AR 438)
                                                August 18, 2015       114
                                                                      (AR 441)
                                                Dec. 10, 2015         113
                                                                      (AR 412)
                                                Dec. 17, 2015         114
                                                                      (AR 513)


       In his evaluation of this evidence, the ALJ noted that Petitioner lost 12 pounds

over an approximately 6-month period (weight of July 30, 2014, 108 pounds) but the

weight loss occurred after Petitioner’s date of last insured and is outside of the

adjudicatory period. (AR 24.) As recorded above, the medical evidence shows that

Petitioner’s weight continued to fluctuate until December 17, 2015, when the record

closes. Although Petitioner’s weight of 108 pounds on July 30, 2014, was 10 pounds less

than her weight of 118 pounds on April 24, 2013, by January 2015, Petitioner’s weight

was back up to 116 pounds. Months later, in May 2015, her weight dropped again, this

time to 109 pounds. Months later, it was up to 114 pounds.

MEMORANDUM DECISION AND ORDER - 10
       The Court finds that, although evidence of a continuing pattern of weight loss after

the adjudicatory period would have been relevant to show her weight was continuing to

decline, the record evidence shows instead that her weight continued to fluctuate.

Provided this, the Court finds also that Petitioner has not met her burden of producing

medical evidence to establish involuntary weight loss during the adjudicatory period.

Thus, the ALJ’s finding that Petitioner did not experience weight loss, but instead, weight

fluctuation, is supported by substantial evidence in the record and there is no error in the

ALJ’s determination that Petitioner’s ankylosing spondylosis does not meet listing

14.09D.

       ii.     The ALJ erred by failing to consider Petitioner’s illnesses in combination
               when determining whether her impairments medically equaled the severity
               of at least one listed impairment.

       Petitioner argues that she has three severe documented conditions –ankylosing

spondylosis, uveitis, and chronic pain– that, when considered in combination, medically

equal Listing 14.09D. (Dkt. 12 at 11.) Petitioner argues “it is clear that she ‘medically

equals’ [Listing 14.09D] because of the waxing and waning nature of her [ankylosing

spondylosis] and uveitis during the relevant time period.” (Dkt. 12 at 11.) Petitioner

proffers that, when the record as a whole is considered, it shows she was having repeated

periods of inflammation in her body and in her eyes, as shown by her medical treatment

during the relevant period.

       An impairment, or combination of impairments, is medically equivalent to a

listing “if it is at least equal in severity and duration to the criteria of any listed

MEMORANDUM DECISION AND ORDER - 11
impairment,” considering “all evidence in [the] case record about [the] impairment(s) and

its effects on [the claimant] that is relevant….” 20 C.F.R. § 404.1526(a), (c). Further,

equivalence depends on medical evidence only; age, education, and work experience are

irrelevant. Id. at § 404.1526(c). Critically, “the claimant’s illnesses ‘must be considered

in combination and must not be fragmentized in evaluating their effects.’” Lester v.

Chater, 81 F.3d 821, 829 (9th Cir. 1995) (quoting Beecher v. Heckler, 756 F.2d 693, 694-

95 (9th Cir. 1985)). “A boilerplate finding is insufficient to support a conclusion that a

claimant’s impairment does not” meet or equal a listed impairment. Lewis, 236 F.3d at

512 (citing Marcia v. Sullivan, 900 F.2d 172, 176 (9th Cir. 1990)). Finally, if the claimant

is alleging equivalency to a listing, the claimant must proffer a theory, plausible or

otherwise, as to how her combined impairments equal a listing. See Lewis v. Apfel, 236

F.3d 503, 514 (9th Cir. 2001).

       In support of his findings that Petitioner’s impairments do not meet or equal

Listing 14.09D, the ALJ reviewed the record for evidence of fatigue, fever, and malaise

attributable to her ankylosing spondylitis. (AR 24.) Also, as discussed above, the ALJ

reviewed the record for evidence of weight loss related to the same. Id. In further support

of his findings, the ALJ cited record evidence that showed Petitioner attended her

children’s school events and played with them. Id. The ALJ highlighted the fact that

Petitioner stated she could pay attention “as long as needed,” that she stated she could

follow instructions “very well, and had no problems getting along with others.” Id. The

ALJ also cited Petitioner’s activities of daily living that established she could engage in

MEMORANDUM DECISION AND ORDER - 12
many household chores, including doing laundry and preparing meals. Id.

       Finally, the ALJ considered the opinion of testifying medical expert, Haddon

Christopher Alexander, III, M.D., who opined that, although Petitioner’s ankylosing

spondylitis is a form of inflammatory arthritis, it does not meet or medically equal Listing

14.09D, because the record does not establish that Petitioner “has constitutional

symptoms supported by an active disease process.” Id. The ALJ gave great weight to Dr.

Alexander’s opinion, finding it consistent with the medical evidence. Id.

Despite the reasoning above, at no point in his discussion of whether Petitioner’s

limitations meet or equal Listing 14.09D did the ALJ mention Petitioner’s severe

limitations from uveitis. Id. The ALJ also failed to recognize that the listing for

inflammatory arthritis specifically includes uveitis as an extra-articular feature that

demonstrates listing-level severity. See 20 C.F.R., Part 404, Subpart P, Appendix 1,

Listing 14.00D(6)(e)(ii-iii); see also § 404.1529(4)(d)(2).

       When the ALJ did discuss Petitioner’s uveitis, it was in the context of determining

her residual functional capacity (RFC). (AR 27.) In that context, the ALJ concluded that

“the record establishes that [Petitioner] does not have consistently effective vision

because of her uveitis.” Id. Of note, the ALJ specifically highlighted evidence of an

occasion during August 2013 (within the relevant period) when the examination by

Petitioner’s treating optometrist reported 10/400 vision in her left eye. (AR 342.) The

ALJ included limitations within Petitioner’s RFC specifically related to her vision loss

shown by evidence like this, but failed to address or consider the same limitations at step

MEMORANDUM DECISION AND ORDER - 13
three. Additionally, the ALJ also failed to consider related pain in making his

determination about whether Petitioner’s impairments medically equaled the listing. See

20 C.F.R. § 404.1529(4)(d)(1).

         In sum, the ALJ’s failure to consider Petitioner’s impairments in combination for

purposes of determining whether they medically equal a listing constitutes clear legal

error.

         Upon a finding of error, Petitioner asks the Court to reverse this case because of

the nature of her impairments. (Dkt. 12 at 11.) Ordinarily “the proper course ... is to

remand to the agency for additional investigation or explanation.” (Fla. Power & Light

Co. v. Lorion, 470 U.S. 729, 744 (1985). However, the Court may “reverse or modify an

administrative decision without remanding the case for further proceedings” if the

circumstance is appropriate. Harman v. Apfel, 211 F.3d 1172, 1177-78 (9th Cir. 2000);

386 42 U.S.C. § 405(g).

         To apply this standard and award benefits, a court must find: “(1) the record has

been fully developed and further administrative proceedings would serve no useful

purpose; (2) the ALJ has failed to provide legally sufficient reasons for rejecting

evidence; and (3) if the improperly discredited evidence were credited as true, the ALJ

would be required to find the claimant disabled on remand.” Garrison v. Colvin, 759 F.3d

995, 1020 (9th Cir. 2014). However, the credit-as-true analysis allows the Court

“flexibility to remand for further proceedings when the record as a whole creates serious

doubt” as to whether the Petitioner is disabled. Id. at 1021.

MEMORANDUM DECISION AND ORDER - 14
       Petitioner does not satisfy all three conditions of the credit-as-true standard.

Although it is likely unnecessary to further develop the record or have additional

administrative hearings, and although the Court finds the ALJ failed to supply legally

sufficient reasons to determine Petitioner’s limitations did not medically equal a listing, if

the improperly discredited evidence were credited as true, it is not necessarily the case

that the ALJ would be required to find the claimant disabled on remand.

       Listing 14.09D requires the record to establish that Petitioner has a marked

limitation in activities of daily living, social functioning, or completing tasks in a timely

manner because of deficiencies in concentration, persistence, or pace. (AR 25.) Although

the ALJ considered some facts related to Petitioner’s limitations in these areas, as

discussed above, the ALJ’s opinion indicates he limited his analysis to the effects of

Petitioner’s ankylosing spondylitis only. The facts cited by the ALJ suggest he did not

include consideration of limitations directly related to Petitioner’s uveitis—i.e., her sight

and vision limitations.

       Furthermore, the Court finds upon its review of the record as a whole, that there is

serious doubt as to whether Petitioner was disabled during the relevant period. For

example, the Court notes that evidence in the record suggests Petitioner’s severe

limitations responded well to medical treatment—in particular, positive improvements

were reported in July 2013 after she started taking Humira—a medication that modulates

the immune system. (AR 344; 358.). It is also clear, however, that although Petitioner

received injections into her left eye as a therapeutic treatment for her uveitis, the

MEMORANDUM DECISION AND ORDER - 15
condition was nevertheless consistent throughout the relevant period and must be

considered, as explained above.1 (See AR 346.)

                                                 ORDER

        NOW THEREFORE IT IS HEREBY ORDERED:

        1)      The Petition for Review (Dkt. 1) is GRANTED.

        2)      This action shall be REMANDED to the Commissioner for further

                proceedings consistent with this decision.

        3)      This Remand shall be considered a “sentence four remand,” consistent with

                42 U.S.C. § 405(g) and Akopyan v. Barnhart, 296 F.3d 852, 854 (9th Cir.

                2002).
                                                                                     March 08, 2019




        1
          The ALJ cited to Petitioner’s work history, which showed her working into late 2012, despite
having all relevant limitations and symptoms, and that her work history was sporadic, suggesting
alternative explanations for her inability to sustain employment. (AR 27.)

        There is also mention in the record that Petitioner was accused of selling her prescription
methadone and an indication she may have been consuming more than prescribed. (See AR 309; 321;
390.) There is also mention in the record that one of Petitioner’s health care providers did not believe the
conditions she reported related to her health. (AR 295.)



MEMORANDUM DECISION AND ORDER - 16
